DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

16. (Previously Presented) A method comprising: receiving, by a processor, a playlist comprising information indicative of existing videos contained in the playlist, wherein the existing videos comprise audio content and video content served by a content sharing platform via a network; predicting, by the processor, whether relevant media content to be played by the content sharing platform is an audio-only media item or a video media item by determining that a mobile device is moving; and responsive to determining that the mobile device is moving, causing the audio- only media item to play on the mobile device rather than the video media item.

17. (Previously Presented) The method according to claim 16, further comprising evaluating a genre of at least one of the existing videos.

18. (Previously Presented) The method according to claim 16, further comprising evaluating a musical artist of at least one of the existing videos.

19. (Previously Presented) The method according to claim 16, further comprising determining whether at least one of the existing videos comprises audio-consumed media.

20. (Previously Presented) The method according to claim 16, wherein at least one of the existing videos is a user-created video.

21. (Previously Presented) The method according to claim 16, further comprising analyzing the existing videos to determine an associated user preference.

22 

23 

24 23 

25 23 

26 23 

27 23 

28 23 

29 23 

30 23 

31 23 

32 

33 32 

34 32 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Skeen et al. (US 2013/0339877 A1); Bodlaender et al. (US 2006/0242661 A1); Brown et al. (US 2007/0174866 Al).
The closest prior art references of record disclose a conventional method of personalized playlist generation based on geographic location.
The closest prior art references of record teach or suggest the following limitation of the independent claims 16, 23, and 32:
	receiving, by a processor, a playlist comprising information indicative of existing videos contained in the playlist, wherein the existing videos comprise audio content and video content served by a content sharing platform via a network (Skeen Paragraph [0592]);
The closest prior art references of record do not teach or suggest at least these limitations of independent claims 16, 23, and 32:
predicting, by the processor, whether relevant media content to be played by the content sharing platform is an audio-only media item or a video media item by determining that a mobile device is moving; and 
responsive to determining that the mobile device is moving, causing the audio- only media item to play on the mobile device rather than the video media item.
Although the combination of references discloses updating a playlist based on geographic location (Bodlaender Paragraphs [0046]-[0048]) and inserting audio-only media rather than video media (Brown Paragraph [0057]), the combination of references does not teach or suggest inserting audio-only media rather than video media after detecting that the geographic location has changed (i.e., mobile device moving).
The rejection under 101 was overcome because the claimed invention was directed to a particular application of predicting and inserting the audio-only media item between two different videos of the existing videos of the playlist based on movement of the mobile device. These were considered to be meaningful limitations that added more than the abstract idea because  the claimed invention recites additional limitations that recite a specific manner of delivering relevant audio-only content to a user based on movement of the user mobile device, which provides a specific improvement over prior playlist generation systems by conserving bandwidth, resulting in improved functionality (Step 2A, Prong two).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621